Title: From Lemuel Trescott to Benjamin Walker, 26 January 1783
From: Trescott, Lemuel
To: Walker, Benjamin


                        
                            Crompond 26th Jany 1783
                        
                        Your letter of yesterday arived the last evening, I have seen nothing of the person the Contractors promissd
                                to send us.
                        Inclosed is a letter I received yesterday afternoon from Capt. Allen commanding two Companies at the Mouth of
                            Croton—Capt. Williams Design was to have taken Colo. Delancy & some of his Officers, but their being not at home
                            saved them, The Captain had taken a number prisoners & would have retird without loss, had he continued without
                            haulting, the prisoners how ever were retaken & six of Williams’ Party & by the best information I am able
                            to obtain, severely cut.
                        This bearer has under his charge four prisoners of war, they were taken in West Chester by a party, under Mr
                            Jno. Archer. They belong to Delancys Corps.
                        If you think the inclosed worth communicating to the General I wish you to make it Known to him. I am Sir
                            your most Obd. Servt
                        
                            Lem. Trescott Major
                            7 M. Rg.
                        
                        
                            P.S. As it is a matter of Doubt with me wheather I should send prisoners of war immediately to Head
                                Quarters or West Point, & only report them to Hd Quarters I have directed the latter.
                        
                        
                            L.T.
                        
                     Enclosure
                                                
                            
                                Dear Sir,
                                Cortland House half past eleven A.M. 25 January 1783
                                
                            
                            Agreeably to your note of yesterday, Capt. Williams made application to me yesterday
                                morning to go down with a party of horse about thirty two, which was gran’td the party on their return halted about
                                seven OClock at Orcuns House two miles from this who where compleatly Supprised by Dallencie’s
                                Horse, by the best information and their appearance on the River were upwards of a Hundred, they pursued Williams half
                                way across the mouth of the Croten, on their Approch I Immedeately formed my men on the bank below the House, the
                                Enemy Came up within two gun that formed and immedeately retired. I crosed the river and went as low as
                                    Orcuns—The people there say there are a body of foot out. 
                            As Williams party returnd in a Scatterd manner Six or Seven of them are taken. I am Sir yr
                            
                                N.C. Allen Capt.
                            
                            
                                Williams halted at Orcuns two hours with out any guard advancd or
                                        Centry at the door
                            
                            
                                N.C.Allen
                            
                        
                        
                    